DENY; and Opinion Filed September 10, 2014.




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-14-00934-CV

                               IN RE FIESTA MART, INC., Relator

                     Original Proceeding from the County Court at Law No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. CC-13-06510-A

                                MEMORANDUM OPINION
                            Before Justices FitzGerald, Francis, and Lewis
                                      Opinion by Justice Lewis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial court to

vacate its order denying relator’s motion to quash the deposition of relator’s corporate representative.

The facts and issues are well-known to the parties so we do not recount them here. Ordinarily, to

obtain mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relator has not shown it is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–

40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.



                                                          /David Lewis/
                                                          DAVID LEWIS
                                                          JUSTICE

140934F.P05